Citation Nr: 1448324	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  06-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for thyroid cancer, claimed as due to exposure to radiation, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to January 1969.  The Veteran died in May 2011; the Veteran's surviving spouse has been substituted as the appellant.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection for thyroid cancer.  The Regional Office and Insurance Center in St. Paul, Minnesota, has subsequently assumed jurisdiction over the claim.  

This case has been before the Board numerous times in the past.  In July 2008 and April 2009, the Board remanded the claim for further development.  In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  As the appellant indicated that she wanted the RO to review this evidence in the first instance, the Board again remanded the claim in May 2014.  The development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran, though exposed to radiation through his military occupational specialty, is not a "radiation exposed veteran" under 38 C.F.R. § 3.311(d).  

2.  The Veteran's thyroid cancer is not related to his history of in-service radiation exposure.  

CONCLUSION OF LAW

The criteria for service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of December 2004 and May 2006 satisfied the duty to notify provisions.  The May 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Though this letter was not provided prior to the initial adjudication, the Veteran's claim has been readjudicated numerous times, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran did not indicate, and the record does not contain evidence, that he was in receipt of disability benefits from the Social Security Administration prior to his death.  Though no VA examination was conducted, the Board did obtain a VHA medical expert opinion regarding the Veteran's claim.  This opinion responded to the direct questions posed by the Board and contains sufficient information to decide the claim.  Further, development was undertaken pursuant to 38 C.F.R. § 3.311, including the submission of the Veteran's claim to the Under Secretary for Benefits.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for Thyroid Cancer

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The appellant and the Veteran contend that the Veteran's disability is related to in-service radiation exposure.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity. A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Thyroid cancer is one of the disabilities subject to this presumption.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Thyroid cancer is one of the specific radiogenic diseases. 38 C.F.R. § 3.311(b)(2).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Prior to his death, VA and private treatment records show that the Veteran was diagnosed with and treated for thyroid cancer.  His May 2011 death certificate reflects that his immediate cause of death was thyroid cancer.  The current disability criterion is met.  

There is no evidence that the Veteran suffered from thyroid cancer during his active service.  A review of his service treatment records reveals no complaints of or treatment for this disability during his active service.  Instead, records show that he was first diagnosed as suffering from this disability in 1999, some 30 years after his separation.  

The Veteran and the appellant do not argue that the Veteran suffered from this disability during his active service.  Instead, they contend that his thyroid cancer is related to claimed in-service radiation exposure.  

In his October 2004 claim, the Veteran stated that his treating physicians "strongly implied" that his thyroid cancer was caused by radiation.  The Veteran stated that he loaded nuclear weapons on aircraft during his active service, and believed that he was exposed to radiation as a result.  

In his January 2006 notice of disagreement, the Veteran stated that, at the time of his initial diagnosis, he was asked whether he had any history of exposure to radiation.  The Veteran stated that the only time that he could have been exposed would have been during his service in the Air Force.  Subsequent letters from the Veteran and the appellant make similar arguments.  

The Veteran's DD-214 reflects that he served as a weapons mechanic, weapons mechanic in the munitions service branch, and loading team member for munitions service in the Air Force.  Further, his service personnel records reflect that he was stationed at bases where B-52s were located, including planes that carried nuclear weapons.  Given these records and the credible statements of the Veteran, the Board concludes that the Veteran was stationed around nuclear weapons, and his claims of exposure to radiation are plausible.  

In an effort to determine how much exposure the Veteran had and whether his cancer could be related to that exposure, numerous steps have been taken.  

First, the Veteran's claim was referred to the Department of the Air Force for a radiation dose estimate.  In a March 2010 letter, the Air Force noted that there is no external or internal radiation exposure data specific to the Veteran.  This letter stated that the Air Force Safety Center reviewed the Veteran's records and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as a weapons mechanic.  The AFSC provided an estimated maximum total effective dose equivalent for the Veteran of approximately 1,300 mrem over the course of his active service.  

Next, VA referred the case to the Director of the VA Environmental Health Program.  In an October 2012 letter, the Director noted that the Veteran received approximately 1.3 rem of exposure during his active service.  This same letter stated that medical literature indicates that there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem risks of health effects are either too small to be observed or are nonexistent.  Since the Veteran's radiation does did not exceed 5 rem in one year or 10 rem in a life time, the Director concluded that it is unlikely that the Veteran's metastatic thyroid cancer can be attributed to radiation exposure while in military service.  

In an October 2012 letter, the Director of Compensation and Pension Service concluded that, as a result of the October 2012 opinion and the review of the evidence, it is his opinion that there is no reasonable possibility that the Veteran's metastatic thyroid cancer is the result of occupational exposure to ionizing radiation in service.  

Finally, in December 2013, the Board obtained a VHA medical expert opinion from a radiation oncologist.  The VHA expert noted the Veteran's estimated exposure of 1300 mRems during his active service.  However, he stated that "the current accepted annual dose equivalent for radiation workers is 5000 mRem" per year.  Below this level, "there are no increased health risks greater than the health risks observed in individuals which receive no dose equivalent."  The expert stated that the Veteran's estimated exposure is below this 5000 mRem threshold, and that there is no evidence of any unusual events, accidents, or leaks that could have resulted in the Veteran being exposed to a higher level of radiation.  Accordingly, he concluded that "there is not a 50 percent or greater probability that the Veteran's thyroid cancer is related to in-service radiation exposure, or to the Veteran's active service in general."  Instead, the probability "is much less."  

Given this evidence, the Veteran does not qualify for service connection for his thyroid cancer under any of the three paths available to radiation exposed claimants.  

First, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  The presumption is available to "radiation-exposed" veterans who participated in a "radiation-risk activity."  The Veteran, despite his service around nuclear weapons in the Air Force, does not meet any of the parameters laid out at 38 C.F.R. § 3.309(d)(3), such as being stationed near atomic testing or being required to wear a dosimetry badge.  Service connection is not warranted on this basis.  

Next, pursuant to 38 C.F.R. § 3.311, the Veteran's claim was submitted to the Under Secretary for Benefits to determine whether service connection is warranted.  Though thyroid cancer is a radiogenic disease specified by 38 C.F.R. § 3.311(b)(2), the Under Secretary has determined that, based on an estimated maximum total effective dose equivalent of approximately 1,300 mrem over the course of his active service, it is less likely than not that the Veteran's thyroid cancer is related to his history of in-service radiation exposure.  

Finally, both the Director of the VA Environmental Health Program and a VHA medical expert concluded that it is less likely than not that the Veteran's thyroid cancer is directly related to his history of in-service radiation exposure.  Though the Veteran and the appellant repeatedly stated that the Veteran's doctors thought his cancer was related to radiation exposure, a review of the private medical treatment records reveals no discussion of the etiology of the Veteran's disability.  

To the extent that the Veteran and the appellant believe that the Veteran's cancer was related to his active service, their statements are not competent evidence of such.  Determining the etiology of a cancer requires medical training or knowledge, and neither the Veteran nor the appellant are shown to have such training or knowledge.  Jandreau, 492 F.3d at 1376-77.  The Veteran's statements regarding his in-service exposure have been accepted and formed the basis for the extensive development of his claim.  That said, neither he nor the appellant are competent to attribute his cancer to his active service.  

The preponderance of the evidence is against the claim for service connection for thyroid cancer; there is no doubt to be resolved; and service connection for thyroid cancer is not warranted.




ORDER

Entitlement to service connection for thyroid cancer, claimed as due to exposure to radiation, for accrued benefits purposes, is denied.   




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


